United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                           July 25, 2002

                                               Before

                              Hon. WILLIAM J. BAUER, Circuit Judge

                              Hon. ILANA DIAMOND ROVNER, Circuit Judge

                              Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 01-2167

CITY OF CHICAGO,                                        Appeal from the United States District
                         Plaintiff-Appellee,            Court for the Northern District
                                                        of Illinois, Eastern Division.
       v.
                                                        No. 00 C 3417
UNITED STATES DEPARTMENT OF
TREASURY, BUREAU OF ALCOHOL,                            George W. Lindberg, Judge.
TOBACCO AND FIREARMS,
               Defendant-Appellant.



                                            ORDER

       The opinion issued by this court on April 25, 2002 is hereby amended. The following
paragraph shall be inserted on the page eight of the opinion, after the first full paragraph:

               We are not asking ATF to identify a specific instance in which the release of
       information has interfered with enforcement proceedings - we concede that this
       would be impossible, in light of the fact that this type of information has never before
       been released, and until it has, it cannot be misused. Moreover, Robbins Tire makes
       clear that a showing of specific instances of interference is not required. 437 U.S. at
       236. But this does not end our inquiry. ATF’s evidence might predict a possible risk
       of interference with enforcement proceedings, but these predictions are not
No. 01-2167                                                                            Page 2


       reasonable. Instead, ATF has provided us with only far-fetched hypothetical
       scenarios; without a more substantial, realistic risk of interference, we cannot allow
       ATF to rely on this FOIA exemption to withhold these requested records.

       On consideration of the petition for rehearing and petition for rehearing en banc filed in the
case by defendant-appellant, the amicus curiae brief in support of rehearing filed by The Fraternal
Order of Police, the answer to the petition and the reply to the answer, no judge in active service has
requested a vote thereon and all of the judges on the original panel have voted to deny rehearing.
Accordingly, the petition for rehearing is DENIED.